Filed 2/17/21 P. v. Lopez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080558
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. M19926494)
                    v.

    FELIX LOPEZ,                                                                          OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Michael G.
Idiart, Judge.
         John L. Staley, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P.J., Poochigian, J. and DeSantos, J.
          Appointed counsel for defendant Felix Lopez asked this court to review the record
to determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within
30 days of the date of filing of the opening brief. Defendant responded, contending
(1) his indecent exposure should be resentenced as a misdemeanor without a sex offender
registration requirement, (2) he had the right to express his religious beliefs, and (3) at
most, he violated a city ordinance by “parading in the nude without a permit.” Finding
no arguable error that would result in a disposition more favorable to defendant, we
affirm.

                                       BACKGROUND
          On August 10, 2019, an employee of a discount store saw defendant standing
outside naked and looking at her. He did not move until he saw her pull out her phone to
call the police. When officers arrived, defendant said he was not naked and was only
walking back and forth in the area.
          On November 27, 2019, defendant pled no contest to felony indecent exposure
(Pen. Code, § 314, subd. 1;1 count 1) and admitted having suffered a prior conviction
under the same statute. The trial court dismissed count 2 and indicated a 16-month
sentence lid.
          On December 30, 2019, the trial court sentenced defendant to 16 months in prison,
awarded credits, and imposed various fines and fees. The court ordered him to register as
a sex offender pursuant to section 290.
          On December 31, 2019, defendant filed a notice of appeal.
          After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to defendant.



1         All statutory references are to the Penal Code.


                                               2.
                            DISPOSITION
The judgment is affirmed.




                                3.